Case 1:20-cv-10821-GHW Document 18 Filed 02/17/21 Page 1 of 2

Ryan E. Dempsey

Se Mocy@oRsM COM GORDONsR EES

DIRECT DIAL: (914) 777-2209 SCULLY MANSUKHANI

DIRECT Fax: (914) 709-4566 YOUR PARTNER™
ATTORNEYS AT LAW

500 MAMARONECK AVE SUITE 503.
HARRISON, NY 10528
PHONE: 914-777-2225

GORDONREES.COM

February 17, 2021

VIA ECF

District Judge Gregory H. Woods
United States District Court
Southern District of New York
500 Pearl Street, Room 2260
New York, NY 10007

Re: — Lenny Molina v. Hornblower Group, Inc., Hornblower New York, LLC and
Hornblower Cruises and Events, LLC
US District Court, Southern District Civil No.: 1:20-cv-10821-GHW
Our File: EVR-1224573

 

Dear District Judge Woods:

Please be advised that our firm has been retained to represent the interests of the defendants
in the above-referenced matter. We write pursuant to paragraphs I.(A) and I.(E) of Your Honor’s
individual rules, and with reference to Your Honor’s Order, dated December 24, 2020 [Docket #
10], which has scheduled a Rule 16 Initial Conference in this matter for February 24, 2021.

Specifically, we write in order to respectfully request a thirty (30) day adjournment of the
Initial Conference, to March 24, 2021, or a date thereafter that is convenient to the Court. In this
regard, we note that on January 15, 2021 an executed waiver of service was filed pertaining to
defendants, Hornblower New York, LLC and Hornblower Cruises and Events, LLC [Docket # 15].
Based upon this filing, the aforesaid defendants have been directed to answer or otherwise appear
in this action on or before March 16, 2021. To date, these defendants have not answered or
otherwise moved with respect to plaintiff's Complaint.

Contemporaneously with the filing of this waiver of service, our office also requested that
plaintiff discontinue this action as against defendant, Hornblower Group, Inc., as an improper
party. At plaintiff's counsel’s request, a supporting declaration of a corporate representative of
this entity was provided on January 26, 2021, wherein our request for a voluntary discontinuance
was reiterated. Yesterday, during a “meet and confer” teleconference with Jonathan Shalom, Esq.,
plaintiff's counsel, we were informed that plaintiff would not agree to the requested voluntary
discontinuance, and that plaintiff had, in fact, already undertaken to formally effectuate service
upon this entity. To date, this defendant has not answered or otherwise moved with respect to
plaintiff's Complaint.
1224573/56593919¥_1

Case 1:20-cv-10821-GHW Document 18 Filed 02/17/21 Page 2 of 2

February 17, 2021
Page 2

In light of the foregoing, and as indicated above, defendants hereby respectfully request
that the Initial Conference be adjourned so that all defendants can formally appear in this action
by way of either answer or motion pursuant to Rule 12. Likewise, we hereby respectfully request
that the joint letter and proposed case management plan deadline be extended to March 17, 2021.
No prior requests for an extension of time have been made in this matter. Plaintiff's counsel does
consent to this request, although plaintiff's counsel disagrees with defendants’ contention that
Hornblower Group, Inc. is an improper party.

We thank Your Honor in advance for your time and attention to this matter. Please do not
hesitate to contact the undersigned with any questions or concerns.

  

RED/
cc:

Jonathan Shalom, Esq.

Shalom Law, PLLC

105-13 Metropolitan Avenue

Forest Hills, NY 11375
718-971-9474

Email: jonathan(@shalomlawny.com
